Citation Nr: 0409486	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  96-43 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a lumbosacral strain 
with degenerative disc disease of the lumbar spine, rated as 
20 percent disabling, with two separate 10 percent ratings 
for radiculopathy of the left lower extremity and 
radiculopathy of the right lower extremity.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1974 to December 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1996 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
regional office (RO).  In the decision, the RO denied service 
connection for degenerative disc disease of the lumbosacral 
spine and denied entitlement to an increased rating for a 
service-connected lumbosacral strain.  In May 1997, the RO 
granted service connection for degenerative disc disease, but 
denied a rating higher than 20 percent for the lumbosacral 
strain with disc disease.  

The Board remanded the case for additional development in 
September 1998 and again in April 2003.  In a decision of 
November 2003, the RO granted two separate 10 percent ratings 
for radiculopathy of the left lower extremity and 
radiculopathy of the right lower extremity, but confirmed the 
20 percent rating for the lumbosacral spine with degenerative 
disc disease.  The case is now ready for appellate review. 


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.


2.  The lumbosacral strain with degenerative disc disease of 
the lumbar spine is not productive of severe manifestations 
such as listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  

3.  The lumbosacral strain with degenerative disc disease of 
the lumbar spine also is not productive of more than moderate 
intervertebral disc syndrome.

4.  The disorder has not resulted in incapacitating episodes 
having a total duration of at least four weeks during the 
past 12 months.

5.  The disorder has not resulted in forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.

6.  The disorder has not resulted in more than slight 
incomplete paralysis of either of the sciatic nerves.


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent 
disabling for a lumbosacral strain with degenerative disc 
disease of the lumbar spine, with a separate 10 percent 
rating for mild right lower extremity radiculopathy, and 
another separate 10 percent rating for mild left lower 
extremity radiculopathy, are not met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295, 8520 (2003); 67 Fed. Reg. 
54345-54349 (August 22, 2002), 68 Fed. Reg. 51454-51458 
(August 27, 2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter: Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  This fourth requirement has been 
determined by the VA General Counsel to be obiter dictum 
which is not binding on the VA.  See VAOPGCPREC 1-2004.  

The Board finds that the VA's duties under the law and 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes the 
discussions in the rating decision, the statement of the case 
(SOC), the supplemental statements of the case (SSOCs) and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  The documents, such 
as letters dated in April 2002 and October 2003, provided the 
veteran with a specific explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
finds that in the letters and other correspondence the 
appellant was fully notified of the need to give to VA any 
evidence pertaining to his claim.  In the letter dated in 
October 2003, the RO requested that the veteran provide any 
additional evidence or argument which he believed was 
relevant to his claim, and to provide the dates and places of 
all treatment.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs, including the 
new VCAA implementing regulation.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.   All the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) also held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that the Pelegrini decision is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In the present case, the veteran appeals a decision of June 
1996.  Only after that rating action was promulgated did the 
AOJ provide notice to the claimant regarding what information 
and evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the most recent transfer of 
the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  

The Board also finds that all relevant facts have been 
properly developed to the extent possible.  The veteran's 
service medical records and post service records have been 
obtained.  He has been afforded VA examinations, and 
appropriate opinions have been obtained.  He has also had a 
hearing.  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
II.  Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board notes that there has been a change in the rating 
criteria which pertain to disorders of the spine.  The VA has 
issued revised regulations concerning the sections of the 
rating schedule that deal with intervertebral disc syndrome.  
67 Fed. Reg. 54345-54349 (August 22, 2002).   The Board also 
notes that for spine disorders which are not rated under the 
code for intervertebral disc syndrome, there is a new 
General Rating Formula for Diseases and Injuries of the 
Spine.  68 Fed. Reg. 51454-51458 (August 27, 2003).  Where 
the law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

Under the regulations previously in effect, a low back 
disability may be rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295, which provides that a noncompensable rating is 
warranted where a lumbosacral strain is productive of slight 
subjective symptoms only.  A 10 percent disability rating may 
be assigned where there is characteristic pain on motion.  A 
20 percent rating is warranted where there is muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted if the lumbosacral strain is severe with listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Another potentially applicable provision under the old 
regulations is Diagnostic Code 5293.  Under Diagnostic Code 
5293, a noncompensable rating is warranted for intervertebral 
disc syndrome that is postoperative and cured.  A 10 percent 
rating is warranted for intervertebral disc syndrome that is 
mild in degree.  A 20 percent rating is warranted for 
intervertebral disc syndrome that is moderate in degree with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.  

As was noted above, the VA has issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).   The new rating criteria provides as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months..................
	60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.............40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months...............................	20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.....................................................
	10

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board also notes that for spine disorders which are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine.  68 Fed. Reg. 51454-51458 (August 27, 2003).  The 
General Rating Formula for Diseases and Injuries of the 
Spine (For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides as 
follows:
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine................100
Unfavorable ankylosis of the entire thoracolumbar 
spine.............50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height................10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.
Note (4): Round each range of motion measurement to the 
nearest five degrees.
Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.
Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.
5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation which is due to pain which is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

Under certain circumstances, the neurological impairment of 
the lower extremities which is due to a back disorder may be 
rated separately from the back disorder itself.  Diagnostic 
Code 8520 provides that incomplete paralysis of the sciatic 
nerve warrants a 10 percent evaluation if it is mild, a 20 
percent evaluation if it is moderate, a 40 percent evaluation 
if it is moderately severe or a 60 percent evaluation if it 
is severe (with marked muscular atrophy).  An 80 percent 
evaluation is warranted for complete paralysis of the sciatic 
nerve.  With complete paralysis of the sciatic nerve, the 
foot dangles and drops, there is no active movement possible 
of muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost. 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Whether the upper or lower 
extremities, the back or abdominal wall, the eyes or ears, or 
the cardiovascular, digestive, or other system, or psyche are 
affected, evaluations are based upon lack of usefulness, of 
these parts or systems, especially in self-support.  This 
imposes upon the medical examiner the responsibility of 
furnishing, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of disability upon the person's ordinary activity.  
In this connection, it will be remembered that a person may 
be too disabled to engage in employment although he or she is 
up and about and fairly comfortable at home or upon limited 
activity.  See 38 C.F.R. § 4.10.

III.  Evidence and Analysis

The Board has considered the full history of the veteran's 
low back disorder.  His service medical records show that he 
was treated for complaints of low back pain.  For example, a 
record dated in October 1976 shows that he complained of 
having low back pain for three days.  He reportedly injured 
his back while wrestling.  On examination, there was limited 
range of motion and tightening of the back.  

In a rating decision of August 1979, the RO granted service 
connection for a lumbosacral strain, and assigned a 
noncompensable rating.  In a decision of February 1980, the 
RO increased the initial rating to 20 percent.

The veteran filed his current claim for an increased rating 
in December 1995.  The evidence which has been developed 
includes private medical treatment records such as a record 
from Bruce Flareau, M.D., dated in September 1994 which shows 
that the veteran complained of having back pain for ten days.  
He said that he had been lifting a five gallon pail of liquid 
onto a cart and developed sharp pain in his low back.  He 
went to an emergency room the next morning and was given a 
shot of Toradol, and placed on Flexeril and p.o. Toradol.  He 
said that it had improved, but had not completely resolved.  
On examination, there was paraspinal muscle spasm.  There was 
a four inch difference between lateral flexion with a greater 
ability to flex to the left than to the right.  The diagnosis 
was lumbar strain.  A follow-up record dated later in 
September 1994 shows that the lumbar strain had dramatically 
improved.  He still had a little bit of residuals, but 
overall was doing quite well.  

The report of a spine examination conducted by the VA in May 
1996 shows that the veteran said that he had back pain which 
started when he fell off a mountain during training in 
service.  Initially, the back pain was intermittent, but it 
had become constant during the past year.  He said that he 
had to quit a job doing shipping and packing due to the pain.  
At the time of the examination, he said that he had frequent 
pain in his left hip area radiating down the back of his leg 
to his knee.  His current treatment consisted of Flexeril and 
Tylenol.  He also wore a back support.

On objective examination, muscle spasm was present in the 
lower aspect of the back area.  There were no postural 
abnormalities and no fixed deformities.  Forward flexion was 
limited to 80 degrees, and backward extension was limited to 
20 degrees.  Left and right lateral flexion were normal.  
Rotation to the left and right were also normal.  Pain was 
noted on all back movements.  With respect to evidence of 
neurological involvement, the examiner stated that patellar 
reflexes were equal and hypoactive.  The diagnoses were (1) 
mild degenerative disc disease especially L4/L5 by magnetic 
resonance imaging scan; and (2) slight bulging of discs L1, 
L2, L3 and L4 by magnetic resonance imaging scan.  

The veteran testified in support of his claim during a 
hearing held at the RO in March 1997.  He reported that he 
had back pain which went down his legs, and that it had been 
getting worse as he got older.  He said that his back did not 
feel as strong as it should.  He reported that it was hard to 
get started in the morning, and that it really bothered him 
during the evenings.  He said that he could not get 
comfortable and could not sit up straight.  

A VA treatment record dated in December 1998 shows that the 
veteran complained of back pain which had been increased for 
three days.  On examination, the back had some muscle spasm.  
There was decreased motion secondary to spasm and pain.  The 
plan was to continue NSAIDs and muscle relaxants.  

The report of an examination of the veteran's spine conducted 
by the VA in June 1999 reflects that he stated that he had 
back pain since service, and that it was even more severe 
during the past two years.  He complained of lower back pain, 
pain in the legs, and stiffness in his back.  He reported 
that his pain was 9/10 (nine on a scale of one to ten) and 
that it was present all the time every day.  He indicated 
that his back locks up on him.  He also complained of 
fatigability and lack of endurance.  He reported that he took 
medications which provided partial help.  In terms of flare-
ups, he stated that he had them every day and that they 
lasted from one to two hours.  He said that they were brought 
on by doing extra activities and were relieved by lying down.  
He said that he was completely unable to work when he got the 
flare-ups.  

On physical examination, he was ambulatory and there was no 
apparent limping.  Forward flexion was to 70 degrees.  
Backward extension was to 20 degrees.  Lateral flexion was to 
30 degrees and back rotation was to 20 degrees bilaterally.  
The veteran complained of back pain when he did this, and 
when repetitive movement was done he complained it was tiring 
and that he had weakness and pain.  He was able to raise both 
lower extremities up to 30 degrees.  He complained of pain 
when further straight leg raising was attempted.  He did not 
show weakness against moderate resistance or against gravity.  
There was no problem with coordination.  Muscle strength in 
the lower extremities was equal and appeared to be adequate.  
Sensation was intact.  Deep tendon reflexes were 1+ and 
equal.  He had a brace on his back when he first came in.  It 
was removed before the exam was started, and there was some 
muscle spasm noted on the back with the left lower muscles 
being more prominent and tense than on the right side.  There 
was some increase in lumbar lordosis noted, and mild to 
moderate tenderness in the lower back on palpation.  The 
assessment was low back pain secondary to lumbar disc disease 
with disc herniation of the L1-L2 level as per MRI from July 
1998 and degenerative joint disease of the lumbar spine.

VA treatment records dated in June 2000 show that the veteran 
had a many year history of low back pain.  He stated that he 
had been instructed in body mechanics and low back exercises 
and was not interested in going through that again.  He said 
that the exercises did not help and that he had not been 
doing them.  He also said that he was interested in trying a 
TENS unit as he had not used one before.  He was instructed 
in the use of TENS for constant center and left sided low 
back pain.  

VA treatment records dated in January 2001 show that the 
veteran complained of having pain which started on Sunday and 
got worse on Monday while sitting on the commode.  Today, he 
had pain, numbness and tingling down the legs into the 
thighs.  He had a guarded gait.  There was full weight 
bearing.  He was given an injection of Toradol.  

A VA treatment record dated in April 2001 shows that the 
veteran had a history of chronic low back pain for many 
years, but said that the pain had gotten much worse over the 
previous six months.  He had tried a TENS unit and multiple 
medications without relief.  He said that the pain used to be 
on the left side, but now had migrated over to the middle of 
his back.  He still had radiation down the left side of his 
back.  He denied muscle weakness or numbness.  He also denied 
changes in bowel or bladder function.  He did give a two day 
history of his back being so painful that his legs would not 
carry him.  He said that he crawled around the house for 
those two days.  An MRI showed a right sided herniated disc 
at L5-S1.  On examination, motor function was 5/5 except for 
the right lower extremity where it was 4+/5.  All DTR's were 
1+.  He had normal pin prick sensation in the lower 
extremities.  It was decided that he would be referred to a 
pain clinic.  

The report of a spine examination conducted by the VA in 
December 2001 shows that the veteran reported having low back 
pain which he rated in intensity from 4/10 to 10/10.  He said 
that over the past few days he had been having 10/10 pain.  
He said that this pain happened when he lifted heavy metal 
machinery in his job as a machinist.  When he was resting, 
the pain was 4/10.  He stated that he used a brace on his 
lower back at work.  He complained of having stiffness in the 
lower back.  He took multiple medications including 
Propoxyphene, Gabapentin, and Tylenol with codeine.  Some of 
these he took as needed.  He also was on Naproxen 500 mg 
twice a day.  He said that these medications relaxed him, but 
he did not get full relief.  The veteran had an MRI of the 
spine on April 5, 2001, and the impression was right sided 
herniated nucleus pulposus at L5-S1 level.  The veteran said 
that he was advised to have surgery, but he did not want to 
have it because he was concerned about the results.  

On physical examination, the veteran was in no pain.  He was 
ambulatory and came in without any devices.  He did not look 
like he was in distress when he was sitting down, but when 
the examiner started to examine him he complained of 
discomfort whenever he laid down on the table or sat up from 
it.  He also complained with any requested range of movement.  
Inspection of the lumbar spine showed no deformity or 
tenderness.  The range of motion of the lumbar spine was 
forward flexion to 80 degrees, extension backward to 10 
degrees, lateral flexion to 30 degrees bilaterally, and 
rotation to 30 degrees bilaterally.  The veteran complained 
of discomfort with all of these movements.  The complaint was 
the same at the beginning of the range of movement and after 
repetitive movements.  Straight leg raising was to 40 degrees 
bilaterally.  Deep tendon reflexes were 1+ in the knees and 
ankles, and were equal bilaterally.  The gait was within 
normal limits.  The assessment was right sided herniated 
nucleus pulposus at L5-S1 level.  

VA medical treatment records dated in May 2002 reflect that 
the veteran reported that he continued to have low back pain 
radiating down both lower extremities associated with 
numbness and tingling.  He denied any bowel or bladder 
dysfunction.  He reported that he wanted to continued 
conservative management.  He also reported that Darvocet made 
him sleepy, and that Tylenol #3 worked well.  On examination, 
there was some back muscle spasm.  There was no point 
tenderness.  There was a full "LL" range of motion.  
Straight leg raising was negative.  There was no focal 
neurological deficit.  The impression was chronic low back 
pain secondary to bulging discs.  His medications were 
changed and he was advised to follow up after six months.  

The report of an examination of the veteran's spine conducted 
by the VA in October 2003 shows that the veteran stated that 
his service-connected low back pain had gotten worse and was 
now going up to the mid back and down to both legs.  He 
stated that he had injured his back in service in 1974 when 
climbing.  He had not had any surgery on his spine.  He said 
that he used a brace when he was at work.  He stated that the 
pain was constant all the time every day.  He said that he 
got episodes in which he was incapacitated and he had about 
three of those in the last year.  There was no history of 
bowel or bladder problems.  He said that he got pain and 
numbness down both legs, and that this had been happening for 
the past one year.  The veteran said that the only exercise 
he did was his work which involved putting insulation in 
tubes.  He had been doing that job for a year.  Before that 
he worked as a machinist, but had to quit because that job 
required him to lift heavy steel parts.  

On physical examination, the veteran complained of discomfort 
during most movements.  However, he was in no distress.  The 
veteran stated that he had been followed by the VA hospital.  
He got Naproxen and Tylenol for his pain which did not help 
much.  He also got a muscle relaxant.  Inspection of his 
lumbar spine showed a loss of normal lordosis.  The veteran 
complained of having tenderness on palpation of the lumbar 
spine.  The range of motion of the lumbar spine was tested 
with attention to pain, fatigue, weakness, incoordination and 
with repetitive movement.  Flexion of the lumbar spine 
forward was to 75 degrees, extension backward was to 10 
degrees, lateral flexion was to 30 degrees bilaterally, and 
rotation of the lumbar spine was to 20 degrees bilaterally.  
The veteran complained of discomfort or tightness in all 
ranges of motion.  Straight leg raising was to 30 degrees 
bilaterally.  The veteran complained of discomfort while he 
was raising both of his legs.  Muscle tone and power in the 
lower extremities were within normal limits and were equal.  
Deep tendon reflexes were 1+ in the knees and ankles.  
Sensation to touch and pinprick in the lower extremities were 
within normal limits.  His gait was slow and slightly wide 
based.  

The examiner noted that an MRI of the lumbosacral spine and 
thoracic spine had shown degenerative disc disease in both 
locations, a herniated nucleus pulposus at L5-S1, and bulging 
discs in several locations with spondylosis.  The assessment 
was degenerative disc disease of the lumbosacral spine and 
thoracic spine with herniated nucleus pulposus at L5-S1, and 
bulging discs at multi levels in the thoracic and lumbar 
spine with spondylosis.  The examiner also noted that the 
veteran is as likely as not having radiculopathy involving 
both lower extremities which is mild at this point.  

A VA MRI interpretation report dated in April 2001 reflects 
that the impressions were (1) right sided HNP at L5-S1 level, 
with the protruded disk material extending into the lateral 
recess.  The corresponding intervertebral disks show evidence 
of degeneration.  The interspace was narrowed; (2) bulging at 
T9-T10, T11-T12, L1-L2, L2-L3, and L4-L5 levels.  Disk 
degeneration and interspace narrowing seen at L3-L4, L4-L5.  
Disk degeneration also seen at T9-T10, T10-T11 levels; and 
(3) spondylosis.    

After considering all of the evidence, the Board finds that 
the manifestations of the service-connected low back disorder 
most closely approximate the criteria for a 20 percent 
disability rating under Diagnostic Code 5295, with separate 
10 percent ratings for radiculopathy of each lower extremity.  

The evidence shows that the back disorder was not productive 
of manifestations such as listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, or some 
of the above with abnormal mobility on forced motion.  Thus, 
the findings did not demonstrate the presence of a severe 
lumbosacral strain.  Accordingly, the Board concludes that 
the criteria for a disability rating higher than 20 percent 
for a low back disorder under Diagnostic Code 5295 were not 
met.  The Board further finds that the 20 percent rating 
adequately reflects that impairment attributable to 
functional impairment from pain, weakness, and fatigability 
pursuant to 38 C.F.R. § 4.40.  Characteristic pain on motion, 
of course, is contemplated under Diagnostic Code 5295 even at 
the 10 percent level.  

The Board also finds that a rating higher than 20 percent 
cannot not be assigned under any alternative Diagnostic Code.  
The disorder was not productive of more than moderate 
limitation of motion of the spine.  The examination reports 
and the treatment records generally reflect only slight 
limitation of motion.  There is no evidence of severe 
limitation of motion so as to warrant a 40 percent rating 
under Diagnostic Code 5292 for the period in question.

Similarly, the Board finds that the disorder is not 
productive of more than moderate intervertebral disc 
syndrome.  Although the veteran has complained of pain in his 
back and leg, there is no evidence of chronic neurological 
involvement of such severity that a higher evaluation would 
be warranted under the provisions of Diagnostic Code 5293 
which rates intervertebral disc syndrome.  The VA 
examinations during that period of time demonstrated that the 
veteran had no severe neurological impairment.  

The Board also notes that in some cases it is permissible to 
rate a back disorder under one or more separate diagnostic 
codes that together provide for the manifestations of the 
disability, including pain, loss of motion, and neurological 
findings, although such a rating or ratings would be instead 
of, rather than in addition to, a disability rating under 
Diagnostic Code 5293.  Therefore, the Board has considered 
whether there is any other schedular basis for assigning a 
higher evaluation.

For rating the neurological manifestations of the back 
disability, Diagnostic Code 8520 (sciatic nerve dysfunction) 
is for consideration.  Sciatic neuropathy is specifically 
identified as a factor for consideration in the evaluation of 
a disability under Diagnostic Code 5293.  Therefore, it would 
be appropriate to evaluate the neurological manifestations of 
the veteran's back disability under this rating code as an 
alternative to Diagnostic Codes 5293.  The Board notes that 
under Diagnostic Code 8520 incomplete paralysis of the 
sciatic nerve warrants a 10 percent evaluation if it is mild, 
a 20 percent evaluation if it is moderate, a 40 percent 
evaluation if it is moderately severe or a 60 percent 
evaluation if it is severe (with marked muscular atrophy).  
An 80 percent evaluation is warranted for complete paralysis 
of the sciatic nerve.  With complete paralysis of the sciatic 
nerve, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost.  38 C.F.R. § 
4.124a, Diagnostic Code 8520.

The disorder did not result in more than slight incomplete 
paralysis of the sciatic nerves.  The veteran has complained 
of lower extremity pain and numbness.  However, the medical 
evidence on file demonstrates that the actual functional 
impairment associated with either lower extremity was 
productive of only slight incomplete paralysis of the sciatic 
nerve.  Neurological functions on examinations were 
essentially normal.  Significantly, the VA examiner in 
October 2003 specifically described the radiculopathy as 
being only mild in degree.  Thus, ratings higher than 10 
percent for radiculopathy of either lower extremity are not 
warranted.

The disorder has not resulted in incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months so as to warrant a 40 
percent rating under the revised rating code for 
intervertebral disc syndrome.  Although the veteran has 
occasionally had incapacitating episodes, such as when he had 
to crawl around his house for two days, the episodes have 
been of short duration.  The Board also finds that the 
disorder has not resulted in forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine so as 
to warrant a 40 percent rating under the new general back 
rating criteria.  In this regard, none of the medical 
evidence indicates that the veteran has ankylosis or 
limitation of flexion to such a severe degree.  He has 
generally been found to have 75 degrees or more forward 
flexion.  

Accordingly, the Board concludes that the criteria for a 
disability rating higher than 20 percent disabling for a 
lumbosacral strain with degenerative disc disease of the 
lumbar spine, with a separate 10 percent rating for mild 
right lower extremity radiculopathy, and another separate 10 
percent rating for mild left lower extremity radiculopathy, 
are not met.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board notes that the disability has not required frequent 
hospitalizations.  With respect to whether there is evidence 
of marked interference with employment, the Boards notes that 
the veteran has indicated that his service-connected back 
disorder has caused him to change jobs.  However, the 
veteran's current combined rating of 40 percent already 
contemplates a significant degree of industrial impairment.  
Therefore, the Board does not find that the veteran's case is 
outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 
38 C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).


ORDER

An increased rating for a lumbosacral strain with 
degenerative disc disease of the lumbar spine, currently 
rated as 20 percent disabling with two separate 10 percent 
ratings for radiculopathy of the left lower extremity and 
radiculopathy of the right lower extremity is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



